PER CURIAM.
The record fails to show that the defendant is a resident within the jurisdiction of the municipal court, and it has been repeatedly held that all the facts necessary to give an inferior court jurisdiction must appear in the record (Frees v. Ford, 6 N. Y. 176; Gilbert v. York, 111 N. Y. 544, 19 N. E. 268), and that to all such courts the rule necessarily applies that their jurisdiction must *475appear, and no presumption can be invoked in their favor (Tyroler v. Gummersbach, 28 Misc. Rep. 151, 59 N. Y. Supp. 266, 319).
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event.